MacIntyre, J.,
dissenting. The indictment in this case charges that the defendant did “keep, maintain, employ and carry on a certain scheme and device for the hazarding of money and other valuable thing, said scheme and device being known as a marbl-jax table, same being played with balls and marbles.” It seems to me that the allegation that the defendant was .operating a machine known as “a marbl-jax table” was a material allegation and could not be regarded as pure surplusage, and should have been proved. “’We recognize the rule that it is not necessary to prove allegations in an indictment which are immaterial or purely surplusage. But the question is, what are immaterial averments ? Or, rather, when do averments which might have been omitted become material — or, at least, so enter into the indictment as framed that they can not be stricken or rejected as surplusage? In Starkie on Evidence, volume 3, p. 1539, it is said that it is a general rule that no allegation which is descriptive of the identity of that which is legally essential to the claim or charge can ever be rejected; and on page 1542, same volume, the rule is made more specific by restating it thus: “The position that descriptive averments can not be rejected, extends to all allegations which operate by way of description or limitation of that which is material(Italics mine.) Bishop says: “If the indictment sets out the offense as done in a particular way, the proof must show it so, or there will be a variance. And where there is a necessary allegation which can not be rejected, yet the pleader makes it unecessarily minute in the way of description, the proof must satisfy the description as well as the main part, since the one is essential to the identity of the other.” 1 Bishop’s C. P., §§ 234, 235. If the prosecutor state the offense with unnecessary particularity, he will be bound by that statement, and must prove it as laid: United States v. Brown, 3 McLean R., 233; Rex v. Dawlin, 5 T. R. 311.” Fulford v. State, 50 Ga. 591, 593. Further in that decision the court says: “If unnecessary averments disconnected with the circumstances which constitute the stated crime be introduced, they need not be proved, but may be rejected as surplus-age. See, also, 1 Chancery Pleadings, 236. Bishop and Phillips state this rule to be, if the entire averment may be omitted of which the descriptive matter is a part, or can be rejected as surplusage, then the descriptive matter falls with it and need not be proved: Phillips’ Evidence, (eighth edition) 854; 1 Bishop Criminal Pro*506eedure, section 235. Or, as it is put in 3 McLean, supra, if the averment be mere facts disconnected [italics mine] with the offense, they need not be proved.” We think the Court of Appeals, in Hicks v. State, 16 Ga. App. 228 (84 S. E. 837) applied the aforesaid rule in a way that is particularly applicable to the instant case when it said: “In an accusation of gaming it is not necessary to specify the particular game played or to identify the players, but if the game be identified by confining the charge to a particular game, not only is evidence thereby restricted to proof of the game specified, but the burden devolves upon the State of proving that the game in which the accused was engaged was the precise game charged in the accusation.” The averment that the machine was known as “a marbl-jax table” was not the averment of a mere fact disconnected with the offense, but was a descriptive averment which operated by way of limitation of that which was material, and can not be rejected as surplusage, and must be proved.